Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel E. Bair on 02/04/2021.

The application has been amended as follows: 

Claims 15-24 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicants claimed invention. Boast (US 8,001,928) teaches a milking apparatus (Figs 1A-3) comprising: a liner made from a resiliently deformable material, the liner extending along a longitudinal direction (Fig 1A Item 16- liner); and a rigid support shell (Fig 1A Item 12- support structure), wherein the liner is mounted on the rigid support shell (Col. 7 Lines 12-16), wherein the liner comprises: an outer hood configured to lie over an outer surface of the rigid support shell (Fig 1B Item 32- upper .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Note references cited but not relied upon can be found in attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALEB KELSEY HRUBES/           Examiner, Art Unit 3642                                                                                                                                                                                             

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642